a FF WW WN

“sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PACIFIC WOODTECH No. 2:19-cv-01984 BJR
CORPORATION, a WASHINGTON
Corporation;

STIPULATED MOTION AND ORDER
. REGARDING THE MANAGEMENT
Plaintiff, AND USE OF CONFIDENTIAL
MATERIALS
Vv.

DANIEL SEMSAK, an individual;

Defendant.

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this Order is consistent with LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential

treatment under the applicable legal principles, and it does not presumptively entitle parties or non-

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 1

(Cause No, 2:19-cv-01984 BJR) STOEL Rives ue

ATTORNEY:
105134671.2 0030424-00043 600 University y Steph Ste 3600, Sete, WA 98101

 
Oo CO TIN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

parties to file confidential information under seal.

2. “CONFIDENTIAL” MATERIAL

 

“Confidential” material shall include the following documents (including Electronically
Stored Information) and tangible things produced or otherwise exchanged: trade secrets and
confidential information, including non-public design specifications; financial data (including, but
not limited to, sales volumes, prices, and product margins); business plans, investment and
marketing strategies; information concerning existing and prospective markets and clients;
information concerning the development of new products and services; technical and nontechnical
data and information related to investing, software programs, designs, specifications,
compilations, inventions, improvements, methods, processes, procedures, training and techniques;
and “trade secrets” within the meaning of Washington and federal law; personal employee data;
and any other items or information of Plaintiff, Defendant, and Murphy Company or their clients
or vendors which are not generally known to the public at large.
3. SCOPE

The protections conferred by this Order cover not only confidential material (as defined
above), but also (1) any information copied or extracted from confidential material; (2) all copies,
excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this Order do not cover information that is in the
public domain or becomes part of the public domain by legitimate means through trial or otherwise.
4, SERVING THIS PROTECTIVE ORDER ON A NON-PARTY

4.1 A party serving a subpoena on a non-party must simultaneously serve a copy of this
protective order and of Local Rule S(g).
Sy ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

oI Basic Principles. A receiving party may use confidential material that is disclosed

or produced by another party or by a non-party in connection with this case only for prosecuting,

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 2

(Cause No. 2:19-cv-01984 BJR) STORES
LLP

ATTORNEYS
600 Mbiveraity Street, Suite 3600, Seattle, WA 98101

105134671.2 0030424-00043 ‘elephone (206) 624-0900

 
Oo CO NI WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

defending, or attempting to settle this litigation. Confidential material may be disclosed only to
the categories of persons and under the conditions described in this Order. Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this Order.

5.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s outside counsel of record in this action, as well as
employees of counsel to whom it is reasonably necessary to disclose the information for this
litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless a Party or
Murphy Company designates such documents or material as Attorney’s Eyes Only.
Notwithstanding any provision of this Order to the contrary, documents or material that is
designated Attorneys’ Eyes Only may not be disclosed to any officer, director, or employee
(including without limitation, in-house counsel) of the receiving party;

(c) outside experts and consultants, including eDiscovery, to whom disclosure
is reasonably necessary for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 3

(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES Ltr

: a ATTORNEYS
105134671.2 0030424-00043 600 University Street, aut a oowoogd? NS 88101

 
Oo CO SY DB Oe FP WD NO

NO wo bO Wb HN WN NO RR RP Re HF ROO eee ee
N UA FP WY NY KH DD OD BN WBA FP WY NY KF OD

 

(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this Order; |

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

5.3. Filing Confidential Material. Before filing confidential material or discussing or

 

referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted. During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issue,
and the filing party shall include this basis in its motion to seal, along with any objection to sealing
the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
the standards that will be applied when a party seeks permission from the court to file material
under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
the strong presumption of public access to the Court’s files.
6. DESIGNATING PROTECTED MATERIAL

6.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this Order must take care to
limit any such designation to specific material that qualifies under the appropriate standards. The
designating party must designate for protection only those parts of material, documents, items, or
oral or written communications that qualify, so that other portions of the material, documents,

items, or communications for which protection is not warranted are not swept unjustifiably within

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 4

(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES tip

oo, ATTORNEYS
105134671.2 0030424-00043 600 Universit Soe ate eA NSO" WA 98101

 
aS

I NON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation.

6.2 Manner and Timing of Designations. Except as otherwise provided in this Order
(see, e.g., second paragraph of section 6.2(a) below), or as otherwise stipulated or ordered,
disclosure or discovery material that qualifies for protection under this Order must be clearly so
designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
the designating party must affix the word “CONFIDENTIAL” to each page that contains
confidential material. If only a portion or portions of the material on a page qualifies for protection,
the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins). |

(b) Testimony given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other testimony
after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must affix in a prominent place

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 5

(Cause No. 2:19-cv-01984 BJR) STOEL RIVES ue

ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105134671.2 0030424-00043 elephone (206) 624-0900

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

6.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 

designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this Order for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this Order.

i. CHALLENGING CONFIDENTIALITY DESIGNATIONS

7.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

7.2 Meetand Confer. The parties and any involved non-party must make every attempt
to resolve any dispute regarding confidential designations without court involvement. Any motion
regarding confidential designations or for a protective order must include a certification, in the
motion or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action. The
certification must list the date, manner, and participants to the conference. A good faith effort to
confer requires a face-to-face meeting or a telephone conference.

7.3. Judicial Intervention. If the parties and any involved non-party cannot resolve a
challenge without court intervention, the designating person or entity may file and serve a motion
to retain confidentiality under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g),

if applicable). The burden of persuasion in any such motion shall be on the designating party.

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 6

(Cause No. 2:19-cv-01984 BJR) STOEL RIVES ut

ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105134671.2 0030424-00043 Yelephone (206) 624-0900

 
oO CO SS NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.
All parties shall continue to maintain the material in question as confidential until the court rules
on the challenge.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this Order. Such notification shall include a copy of this Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected.

9. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

Each party and each signatory to the Acknowledgment and Agreement to be Bound is
responsible to ensure the confidentiality of any confidential document disclosed or produced to
that person.

If a receiving party or signatory to the Acknowledgment and Agreement to be Bound learns
that, by inadvertence or otherwise, it has disclosed confidential material to any person or in any
circumstance not authorized under this Order, that person must immediately (a) notify in writing
the designating party of the unauthorized disclosures, (b) use its best efforts to retrieve all
unauthorized copies of the protected material, (c) inform the person or persons to whom

unauthorized disclosures were made of all the terms of this Order, and (d) request that such person

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 7

(Cause No. 2:19-cv-01984 BJR) STOEL RIVES tur

ATTORNEYS
Street, Suite 3600, Seattle, WA 98101

105134671.2 0030424-00043 600 University Serine (206) G2 4-090

 
oO Oo “I NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

of persons execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
Exhibit A.

A party or signatory to the Acknowledgment and Agreement to be Bound who learns of a
breach of confidentiality must promptly notify the disclosing or producing party of the scope and
nature of that breach and take all necessary steps to promptly remedy the breach.

10.  INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party or non-party gives notice to receiving parties that certain
inadvertently produced material is subject to a claim of privilege or other protection, the
obligations of the receiving parties are those set forth in Federal Rule of Civil Procedure
26(b)(5)(B). This provision is not intended to rnodify whatever procedure may be established in
an e-discovery order or agreement that provides for production without prior privilege review. The
parties agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

11, NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain confidential material.

The confidentiality obligations imposed by this Order shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise.

The Court shall continue to retain jurisdiction to enforce the terms of this Order.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 8

(Cause No. 2:19-cv-01984 BJR) SToE RIESE

oo, ATTORNEYS
105134671.2 0030424-00043 600 University See Ne) Con DOU0” WA 98101

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Dated this 6th day of March, 2020

STOEL RIVES LLP

By: /s/ James M. Shore

James M. Shore, WSBA No. 28095
Reid E. McEllrath, WSBA No. 49668
600 University Street, Suite 3600
Seattle, WA 98101-4109

Telephone: (206) 386-7578
Facsimile: (206) 386-7500
jim.shore@stoel.com
reid.mcellrath@stoel.com

Marc A. Al (MN ID 247923) (pro hac vice)
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402

Telephone: (612) 373-8801

Facsimile: (612) 373-8881

marc.al@stoel.com

Attorneys for Plaintiff Pacific Woodtech
Corporation

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 9
(Cause No. 2:19-cv-01984 BJR)

105134671.2 0030424-00043

Dated this 6th day of March, 2020

JAMESON BABBITT STITES &
LOMBARD

~ By: 4s/ Bruce P. Babbitt

Bruce P. Babbitt, WSBA No. 4830
801 2nd Avenue, Suite 1000
Seattle, WA 98104-1515

(206) 292-1994

Email: bbabbitt@jbsl.com

HAGLUND KELLEY LLP

By: 4s/ Eric J. Brickenstein

Michael E. Haglund, OSB 772030
(pro hac vice)

Eric J. Brickenstein, OSB 142852
(pro hac vice)

200 SW Market Str., Ste. 1777
Portland, OR 97201

(503) 225-0777

Email: mhaglund@hk-law.com
Email: ebrickenstein@hk-law.com

Attorneys for Defendant

STOEL RIVES tip

ATTORNEYS
600 University Street, Suite 3600, oe WA 98101

‘elephone (206) 624-09

 
ER WY WN

oO CO SN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

ORDER
PURSUANT TO STIPULATION, IT IS SO ORDERED
IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
state proceeding, constitute a waiver by the producing party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law.

DATED:_Maredu q, ZORO

fe Aaea. ) Kieteet Rew

The Honorable Barbara J. Rothstein
United States District Court Judge

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 10

(Cause No. 2:19-cv-01984 BJR) s7onmenirate

a ATTORNEYS
105134671. 0030424-00043 600 University ret ig) oonouD?

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

 

 

[print or type full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States District Court for
the Western District of Washington on [date] in the case of. Pacific Woodtech Corporation v.
Daniel Semsak, No. 2:19-cv-01984 BJR. I agree to comply with and to be bound by all the terms
of this Stipulated Protective Order and I understand and acknowledge that failure to so comply
could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that
I will not disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

 

 

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 11

(Cause No. 2:19-cv-01984 BJR) Spores

oo, ATTORNEYS
105134671.2 0030424-00043 600 University street ie ay oan 0OU0" WA 98101

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

STIPULATED TO AND PRESENTED BY:
STOEL RIVES LLP

By: /s/ James M. Shore

James M. Shore, WSBA No. 28095
Reid E. McEllrath, WSBA No. 49668
600 University Street, Suite 3600
Seattle, WA 98101-4109

Telephone: (206) 386-7578
Facsimile: (206) 386-7500

jim.shore@stoel.com

Marc A. Al (MN ID 247923) (pro hac vice)
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402

Telephone: (612) 373-8801

Facsimile: (612) 373-8881

marc.al@stoel.com

Attorneys for Plaintiff Pacific Woodtech Corporation

STIPULATED TO AND APPROVED AS TO FORM
AND CONTENT BY, AND NOTICE OF
PRESENTATION WAIVED BY:

JAMESON BABBITT STITES & LOMBARD

By: /s/ Bruce P. Babbitt

Bruce P. Babbitt, WSBA No. 4830
801 2nd Avenue, Suite 1000
Seattle, WA 98104-1515

(206) 292-1994

Email: bbabbitt@jbsl.com

HAGLUND KELLEY LLP

By: /s/ Eric J. Brickenstein
Michael E. Haglund, OSB 772030
(pro hac vice)

Eric J. Brickenstein, OSB 142852
(pro hac vice)

200 SW Market Str., Ste. 1777
Portland, OR 97201

(503) 225-0777

Email: mhaglund@hk-law.com

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 12

(Cause No. 2:19-cv-01984 BJR) STOEL RIVES LLP

ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105134671.2 0030424-00043 elephone (206) 624-0900

 
ao nN nN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Email: ebrickenstein@hk-law.com
Attorneys for Defendant and Murphy Company

STIPULATED MOTION AND ORDER REGARDING THE MANAGEMENT AND USE OF

CONFIDENTIAL MATERIALS - 13

(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES tip

‘ oo, ATTORNEYS
105134671.2 0030424-00043 600 University Street ite oop” VS O8t0l

 
